Citation Nr: 0840506	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  95-41 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 
1992, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 21, 
2003, for the award of a 70 percent rating for PTSD.

3.  Entitlement to an effective date earlier than July 21, 
2003, for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March to July 1965, and 
from April 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2003, which granted service connection for PTSD, 
effective December 3, 1992, with a 50 percent rating assigned 
effective that date, and a 70 percent rating assigned 
effective July 21, 2003.  In addition, a TDIU rating was 
granted, effective July 21, 2003.  The veteran appealed the 
effective dates of the grant of service connection and the 
assignment of the 70 percent and TDIU ratings.  In June 2005, 
the veteran appeared at a hearing held at the RO before the 
undersigned (i.e., a Travel Board hearing).  

In a decision dated in April 2006, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an August 2006 
unopposed motion to the Court, the VA Secretary requested 
that the Board decision be vacated and remanded; a January 
2007 Court order granted the joint motion.  The case was 
remanded in August 2007.


FINDINGS OF FACT

1.  The RO denied a claim of service connection for PTSD in 
March 1991.  This decision was not appealed, and is therefore 
final.

2.  No alternative plausible or possible address was 
available to the RO at the time of the March 1991 decision.  

3.  The veteran next filed a claim of service connection for 
PTSD, which was received on December 3, 1992.

4.  Prior to December 3, 1992, the medical evidence does not 
indicate the presence of PTSD.  

5.  Prior to July 21, 2003, symptoms of PTSD did not cause 
more than considerable social and industrial impairment, or 
more than difficulty, but not inability, in establishing and 
maintaining effective work and social relationships.  

6.  The veteran did not become unemployable, due to service-
connected PTSD, prior to July 21, 2003.  


CONCLUSIONS OF LAW

1. The criteria for the award of an effective date prior to 
December 3, 1992, for the grant of service connection for 
PTSD have not been met. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. §§ 3.1(p), 3.151, 3.400(b) (2008).

2. The criteria for the award of an effective date prior to 
July 21, 2003, for the grant of a 70 percent rating for 
service-connected PTSD have not been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2008).

3. The criteria for the award of an effective date prior to 
July 21, 2003, for the grant of TDIU have not been met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In July 2001, the RO sent the veteran a letter explaining in 
detail what evidence VA would provide and what evidence the 
veteran was expected to provide; although this letter was 
furnished pursuant to his claim for service connection for 
PTSD, the information contained therein sets forth in general 
terms the procedures and obligations of the VCAA.  In the 
letter, the veteran was informed that VA was obligated under 
the law to make reasonable efforts to help him get evidence 
necessary to support his claim, and that it would help him 
get such things as medical records, employment records, or 
records from other federal agencies.  The letter also advised 
the veteran that he could assist VA by telling VA "about any 
additional information or evidence that you want us to try to 
get for you."  

The Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Moreover, the veteran is 
represented by Counsel.  

With respect to the duty to assist, the veteran's service 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Identified VA and private treatment records 
have been obtained, and appropriate VA examinations obtained.  
The VA examinations were thorough, and, in conjunction with 
the other evidence of record, provide an adequate basis for a 
decision.  SSA records have been obtained.  He testified at a 
hearing before the undersigned in June 2005.  He has not 
identified any medical or other evidence which has not been 
obtained.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Earlier Effective Date Claims

The veteran is seeking an effective date prior to December 3, 
1992, for the award of service connection for PTSD, and an 
effective date prior to July 21, 2003, for the award of a 70 
percent rating for PTSD and for TDIU. He essentially contends 
that he has been unemployable since incurring his in-service 
injury, and also alleges that his PTSD was at least 70 
percent disabling since 1989.

A.  Service Connection for PTSD Prior to December 3, 1992

The veteran filed a claim for service connection for PTSD 
which was dated and received on November 29, 1990.  In March 
1991, the St. Louis, Missouri, RO denied service connection 
for PTSD, on the basis that the disability was not shown.  
The notice was sent to the last address of record, but was 
returned by the Post Office as undeliverable.  

On December 3, 1992, the Portland, Oregon, RO received a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, in which the veteran requested service connection 
for PTSD.  At this time, he provided an address in Eugene, 
Oregon.  As indicated above, service connection for PTSD was 
granted by the Portland RO in August 2003, effective as of 
December 3, 1992.

The effective date for the award of service connection is the 
day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(1) (2008).  

However, if a Notice of Disagreement (NOD) with a decision is 
not filed within one year of the mailing of the notice of the 
decision, the decision becomes final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.201, 20.302.  Where there has been a prior final 
denial, the award of VA benefits may not be effective earlier 
than the date the VA received the particular application for 
which the benefits were granted.  Washington v. Gober, 10 
Vet. App. 391 (1997).  Therefore, it must first be determined 
whether the March 1991 rating decision was final; if not, the 
November 1990 claim would have remained open until the 
December 1992 claim.
]
In an application for compensation or pension dated and 
received on November 29, 1990, the veteran reported a mailing 
address which, for privacy purposes, will be referred to as 
"[redacted]."  He identified disabilities including psychiatric 
problems, which he said began in September 1988, and PTSD.  
He said that he was currently hospitalized in the Kansas City 
VAMC.  A December 14, 1990, request from the VAMC to the RO 
for information regarding the veteran's service showed the 
veteran's address as the [redacted] address.  This request also 
included a request to "Please update BIRLS," but this 
request was crossed out; whether by the VAMC or the RO is 
unknown.  On December 19, 1990, the RO sent the veteran two 
letters to this address, asking for information in connection 
with his claim.  However, in January 1991, these were 
returned by the Post Office as undeliverable.  In January 
1991, the VA requested information regarding the veteran's 
address from the Post Office; the Post Office responded that 
he was not known at the address given, in February 1991.    

In February 1991, summaries of the veteran's VA 
hospitalizations from November 28, 1990 (the November 20 date 
on the summary appears to be a typographical error) to 
December 12, 1990, and from December 13-17, 1990, were 
received.  The summaries did not contain any addresses.  

In March 1991, a claim for service connection for PTSD was 
denied by the St. Louis, Missouri, RO, on the basis that 
examination during the veteran's hospitalizations in November 
and December 1990 did not show PTSD.  Notice of this decision 
was sent to the [redacted] address, and was, again, returned by the 
United States Postal Service due to "addressee unknown."  
Again, the VA requested information regarding the veteran's 
address from the Post Office; again, in May 1991, the Post 
Office responded that he was not known at the address given.  

The notice of the rating decision was sent, in March 1991, to 
the veteran's last address of record.  See 38 C.F.R. § 3.1(q) 
(Notice means written notice sent to a claimant at his latest 
address of record).  Moreover, these actions occurred prior 
to the Court's decision that VA records are considered 
constructively in the possession of VA adjudicators, 
regardless of whether those records are physically on file.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

However, the Court has held that where VA sent notice to a 
veteran at his last address of record, and that notice was 
returned as undeliverable, VA has a duty to ascertain by a 
"review of the claims file" whether there was another 
"possible and plausible" address of record for the veteran.  
Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  At the time 
of the March 1991 decision, the claims file did not disclose 
any such address.  Nevertheless, in the facts of Woods, where 
a report of a VA hospitalization during the pertinent time 
period was of record, and more complete records of that 
hospitalization received several years later showed a 
different address, the Court held that another "plausible 
and possible" address was of record.  Id.    

Records received pursuant to the August 2007 remand include 
VA progress notes, consults, and other records created during 
the hospitalizations in November and December 1990.  Many of 
these records were imprinted with a Patient Data Card showing 
an address which will be identified in this decision as "[redacted] 
Street" as the number is not legible on the imprint.  None 
of these records indicate the address to which the veteran 
was discharged, however, or indicate his home address at the 
time.  On December 12, 1990, it was noted that he was given 
an irregular discharge to an apartment.  On December 17, 
1990, he again left on an irregular discharge, and was noted 
to be unaccompanied.  

Although the [redacted] Street address was noted on the Patient Data 
Card, this card was pre-printed, and imprinted on the first 
records of the hospitalization, dated November 28, 1990.  In 
contrast, on his claim, dated November 29, 1990, he wrote the 
[redacted] address.  Moreover, the December 14, 1990, request for 
information sent by the VAMC to the RO had the [redacted] address 
handwritten on the form (as opposed to the imprinted address 
from a previous Patient Data Card, as was used in 
hospitalizations several years earlier).  Thus, on these two 
occasions, the [redacted] address was provided, and these occasions 
were after the Patient Data Card was imprinted with the [redacted] 
Street address.  Moreover, there is no indication that the 
[redacted] Street address was ever subsequently used by the veteran.  
Thus, the Board finds that the [redacted] Street address is not a 
"possible and plausible" alternate address, but, rather, 
evidence of a previous address.  

However, even assuming the old [redacted] Street address was a 
possible and plausible address, and that the veteran could 
have been contacted that way, the effective date is the date 
that the claim seeking the benefit was received or the date 
entitlement to the benefit is shown, whichever date is later.  
See38 C.F.R. § 3.400(b)(2)(1) (2008).  This is important 
because the reason that the claim was denied in 1991 was 
because the evidence did not show PTSD.  Entitlement to 
service connection for PTSD cannot arise prior to the 
existence of the disease.  

Medical evidence shows that the veteran was admitted to a VA 
hospital in November 1990 because he had been complaining to 
his parole officer about devices in his head, which he said 
had been there since September 1988.  He stated that these 
devices had been planted by federal agents, and caused pains 
in his body and a buzzing in the ears.  A detailed admission 
history and evaluation resulted in an assessment of 
delusional disorder since 1988, or perhaps before, with 
paranoia, possible paranoid schizophrenia, and rule out 
paranoia versus nutritional/vitamin deficiency versus 
chemical toxicity versus tumor versus trauma.  The veteran 
refused medication during the hospitalization, insisting that 
the problem was the devices in him, and he was eventually 
discharged against medical advice.  The diagnosis was late 
onset delusional disorder.  During the second 
hospitalization, from December 13 to 17, 1990, the veteran 
initially began taking medication, but eventually he began 
accusing the staff of covering up the transistors, and he 
said he wanted to leave the hospital because the staff was 
part of the conspiracy.  He was again discharged against 
medical advice.  There was no suggestion of PTSD noted during 
either of the hospitalizations.  

There is no other medical evidence of the presence of PTSD 
until the April 1993 VA examination, which diagnosed moderate 
PTSD in addition to severe schizophrenia.  In particular, 
flashbacks and intrusive thoughts noted on the VA examination 
regarding the stressful experiences were not mentioned in the 
detailed hospital records dated from November to December 
1990.  Requests for records of treatment after that date have 
not disclosed any medical indication that PTSD might be 
present, prior to the April 1993 VA examination.  Therefore, 
the Board finds that PTSD was not present, and, thus, 
entitlement did not arise, prior to the December 3, 1992, 
claim.  

In sum, the Board finds that the March 1991 rating decision 
was a final decision, but that, in any event, entitlement to 
service connection for PTSD did not arise until on or after 
December 3, 1992.  Accordingly, the preponderance of the 
evidence is against the claim for an earlier effective date 
for the grant of service connection for PTSD, the benefit-of-
the-doubt does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



B.  70 percent disability rating for PTSD prior to July 21, 
2003

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(1) (2008).

Effective November 7, 1996, the portion of the rating 
schedule pertaining to rating mental disorders was revised.  
For the period prior to November 7, 1996, the veteran may 
only be evaluated under the old criteria.  Effective November 
7, 1996, the veteran may be rated under either the old or new 
rating criteria, whichever version is most favorable to him.  
VAOPGCPREC 3-2000.

The criteria in effect for the period prior to November 7, 
1996 provide that a 50 percent evaluation is assigned where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent rating is 
assigned when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and when psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting from profound retreat from reality; demonstrably 
unable to obtain or retain employment.  38 C.F.R.  § 4.132, 
Code 9411 (1996) (effective prior to November 7, 1996).

Under the criteria for evaluating PTSD effective November 7, 
1996, a 50 percent rating contemplates disability that is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2008).

A 70 percent rating contemplates PTSD that is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is appropriate for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  Id.  

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The pertinent evidence includes the report of April 1993 VA 
examination for PTSD, indicating various Axis I diagnoses, to 
include paranoid schizophrenia and polysubstance abuse, along 
with PTSD which was deemed moderate in nature. Paranoid 
schizophrenia was essentially described as the most prominent 
psychiatric disorder; and the Board notes that such a 
condition is not service-connected.  Also of record are 
various medical records associated with the file pursuant to 
an award of Social Security Administration benefits.  These 
include psychological testing in June 1993, which resulted in 
diagnoses of chronic paranoid schizophrenia and cannabis 
dependence.  His behavior was noted to be considerably 
influenced by delusions.  A psychiatric examination in June 
1993, for SSA purposes, resulted in diagnoses of paranoid 
schizophrenia and sociopathic personality.  In a decision 
date in July 1993, the veteran was awarded SSA disability 
benefits based on a primary diagnosis of paranoid 
schizophrenia, and a secondary diagnosis of substance abuse, 
drug.  Decisions of continuing entitlement dated in January 
1996 and March 1999 show a primary diagnosis of chronic 
paranoid schizophrenia, and secondary diagnosis of "none."  
In addition, VA medical records dated in 1999 show an 
assessment of impulse control, schizophrenia, and delusions; 
these records are notable for the absence of findings 
specific to PTSD. 

The report of a VA PTSD examination conducted on July 21, 
2003, shows that he had an anxious affect and mood; he was 
hyper-alert; he maintained "minimal" personal hygiene; and he 
had the ability to manage the activities of daily living.  He 
denied panic attacks, and had no impairment of impulse 
control, or suicidal or homicidal ideation.  The report 
indicates a finding of moderately severe PTSD, with a Global 
Assessment of Functioning (GAF) score of 51, "based solely 
on his PTSD symptoms."  With regard to the GAF score, it is 
noted that such scores reflect the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV), a GAF score of 51 to 60 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning.

As noted above, under the old criteria, a 50 percent 
evaluation is assigned for symptoms of PTSD resulting in 
considerable social and industrial impairment, and a 70 
percent rating is warranted for severe social and industrial 
impairment.  The evidence prior to July 21, 2003, primarily 
shows the presence of an unrelated, non-service-connected 
delusional disorder, diagnosed most often as paranoid 
schizophrenia.  Where shown, the veteran's PTSD symptoms were 
productive of no more than moderate impairment.  Indeed, on 
the July 21, 2003, which resulted in the grant of the 70 
percent rating, the GAF was 51, and the condition was 
described as moderately severe.  Accordingly, a rating in 
excess of 50 percent for the period prior to July 21, 2003, 
is not warranted under the old criteria.  

Likewise, under the new criteria, an earlier effective date 
is not warranted.  The April 1993 VA examination found that 
the veteran had symptoms of PTSD of flashbacks, intrusive 
thoughts, avoidance, increased arousal, and hypervigilance 
with probable irritability and sudden outbursts of anger, 
which the examiner characterized as moderate.  The SSA 
evaluations in June 1993 did not find PTSD to be present.  
Little subsequent treatment was shown, and it is noted that a 
symptom of his delusional disorder during this time was a 
mistrust of medical facilities and government agencies.  The 
VA examination in July 2003 found that the veteran had an 
anxious affect and mood; he was hyper-alert; he maintained 
"minimal" personal hygiene; and he had the ability to manage 
the activities of daily living.  He denied panic attacks, and 
had no impairment of impulse control, or suicidal or 
homicidal ideation.  Thus, the symptoms of PTSD were within 
those contemplated by the 50 percent evaluation in effect 
during that time, and no comparable symptoms were shown, 
which exceeded the 50 percent criteria.

The Board observes that with respect to the non-service-
connected delusional disorder/schizophrenia, and the service-
connected PTSD, if it is not possible to separate the effects 
of the service-connected condition from a non-service-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
However, in this case, as discussed above, the PTSD symptoms 
were separated by the examiner in the April 1993 VA 
examination, and the SSA examinations did not attribute any 
symptoms to PTSD.  There is no contradictory medical evidence 
attributing additional symptoms to PTSD.  Neither the Board 
nor the veteran possesses the necessary medical expertise to 
allocate the symptoms other than as shown in the medical 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(a layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  The July 2003 VA examination only 
diagnosed PTSD, and all symptoms shown at that time have been 
considered.  

Thus, the preponderance of the evidence is against the claim 
for an effective date earlier than July 21, 2003, for an 
increased rating of 70 percent for PTSD.  Accordingly, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  

C.  TDIU Rating Prior to July 21, 2003


In a June 2007 rating decision, the RO granted a TDIU rating, 
effective January 31, 2007, the effective date of the 
increase in the disability rating assigned for PTSD from 50 
percent to 70 percent.  A TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim.  See Hurd v. West, 13 
Vet. App. 449 (2000).

Although the veteran did not file a specific claim for a TDIU 
rating prior to July 21, 2003, once a veteran:  (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to a TDIU rating.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 2001).  As 
noted above, an increased rating claim has been ongoing since 
December 1992, and he has been in receipt of SSA disability 
benefits since 1993.  

A total disability rating for compensation based on 
individual unemployability (i.e., a TDIU rating) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

During the time period prior to July 21, 2003, PTSD was the 
veteran's sole service-connected disability, and was 
evaluated 50 percent disabling.  Thus, he did not meet the 
percentage requirements for consideration of a TDIU rating on 
a schedular basis under 38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to a TDIU rating on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet.App. 1 (2001).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm. The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

It is not disputed that the veteran had been unemployed 
throughout this period.  However, his unemployed status has 
not been medically attributed to PTSD.  As discussed above, 
on the April 1993 VA examination, PTSD was thought to result 
in moderate impairment, and it was specifically noted that 
the most important diagnosis was schizophrenia.  A May 1993 
VA social and industrial survey noted that he veteran's daily 
activities could be summed up as being preoccupied with 
addictions, primarily drugs, and his internal stimuli, 
including auditory hallucinations and paranoia.  Subsequent 
examinations in June 1993 for SSA did not show PTSD to be 
present, and the veteran was granted SSA disability benefits 
based on schizophrenia and substance abuse in July 1993.  In 
January 1996 and March 1999, SSA continued the disability 
determination, based on chronic paranoid schizophrenia.  Even 
in July 2003, when the TDIU rating became effective, he had a 
GAF of 51 and his PTSD was thought to be moderately severe.  

In sum, the weight of the evidence establishes that the 
veteran's service-connected PTSD, alone, did not preclude 
substantially gainful employment prior to January 31, 2007.  
In reaching this determination, the Board has considered the 
veteran's lack of employment throughout the time period at 
issue.  However, since the medical evidence of record 
attributed his unemployed status to non-service-connected 
schizophrenia, while his PTSD, when found to be present, was 
thought to be moderate during this period, weight of the 
evidence establishes that the veteran's service-connected 
PTSD did not affect his employment beyond the extent 
contemplated by the 50 percent rating in effect prior to July 
21, 2003.  The preponderance of the evidence is against the 
claim; therefore, Board finds this is not a proper case for 
referral to the Director of the VA Compensation and Pension 
Service for consideration of a TDIU rating on an 
extraschedular basis.  




ORDER

Entitlement to an effective date prior to December 3, 1992, 
for the award of service connection for PTSD is denied.

Entitlement to an effective date earlier than July 21, 2003, 
for the award of a 70 percent disability rating for service- 
connected PTSD is denied.

Entitlement to an effective date earlier than July 21, 2003, 
for the award of TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


